                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


ALBERT C. BURGESS, JR.                       )
                Plaintiff,                   )
                                             )
v.                                           )       JUDGMENT
                                             )
                                             )       No. 7:19-CV-235-FL
PFIZER, INC.                                 )
                       Defendant.            )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s motion to dismiss, plaintiff’s motion to amend and plaintiff’s
motion for sanctions.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
April 9, 2020, and for the reasons set forth more specifically therein, plaintiff’s motion to amend
is denied in part and granted in part, plaintiff’s motion for sanctions is denied and defendant’s
motion to dismiss is GRANTED. Plaintiff’s claims are DISMISSED with prejudice.

This Judgment Filed and Entered on April 9, 2020, and Copies To:
Albert C. Burgess, Jr. (via US mail) 88539-071, Marion-USP, P O Box 1000, Marion, IL 62959
Matthew S. DeAntonio (via CM/ECF Notice of Electronic Filing)

April 9, 2020                         PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
